F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 17 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    DOUGLAS TYLER WOODS,

                Petitioner-Appellant,

    v.                                                   No. 99-1527
                                                     (D.C. No. 99-M-1212)
    JAMES STADLER, Parole Officer;                         (D. Colo.)
    ATTORNEY GENERAL OF THE
    STATE OF COLORADO,

                Respondents-Appellees.


                            ORDER AND JUDGMENT            *




Before BRORBY, PORFILIO,           and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Douglas Tyler Woods seeks a certificate of appealability to

pursue his appeal from a decision of the district court denying his petition for

habeas relief filed pursuant to 28 U.S.C. §     2254 . Having determined that

Mr. Woods has failed to make “a substantial showing of the denial of a

constitutional right,” as required by 28 U.S.C. § 2253(c)(2), we deny his request

and dismiss the appeal.

       Mr. Woods, proceeding pro se, was convicted by a jury of second degree

burglary and third degree assault. The trial court granted a new trial on the

assault charge. The state dismissed that charge. Mr. Woods was sentenced to

five years’ imprisonment and five years’ parole.      His conviction was affirmed on

appeal. See People v. Woods , 931 P.2d 530 (Colo. Ct. App. 1996).

       In his § 2254 petition, Mr. Woods alleged that insufficient evidence was

presented to the jury to prove the burglary charge as the jury acquitted him of

theft. He also alleged that the prosecutor withheld evidence of the victim’s

bloody shirt violating his right to full disclosure of the evidence against him. The

district court held that the   shirt was not material to the burglary charge as it was

admitted only to the assault charge which was dismissed.       The court also

determined that the evidence was sufficient to support the jury’s verdict.

       On appeal, Mr. Woods argues that the district court did not review the

evidence presented at trial de novo. He maintains that a de novo review would


                                              -2-
show that no evidence placed him at the scene of the burglary. He also argues

that the court erred in determining that he was not ambushed with fake and

withheld evidence by the prosecutor.

      We have reviewed the district court’s judgment in light of Mr. Woods’

submissions to this court and the record on appeal. We agree that Mr. Woods

failed to establish that the state court decision “was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1), or “was based on

an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding,”   id. § 2254(d)(2).

      We DENY Mr. Woods’ request for a certificate of appealability and

DISMISS this appeal.



                                                     Entered for the Court



                                                     Wade Brorby
                                                     Circuit Judge




                                           -3-